DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In re pages 10-11, applicants argue, with respect to claim 20, that Alderson in view of Heidemann does not appreciate using a plurality of cameras [in an environmental (or test) chamber] to improve the efficiency of the determination of distinct MTFs associated with each respective camera of the plurality of cameras. According, applicants respectfully request the withdrawal of the §103 rejection and the allowance of claim 20.
	In response, the examiner respectfully disagrees. As discussed in the rejection of claim 20 in the last Office Action, Alderson et al. teaches the determination of MTFs associated with one camera and Heidemann teaches two cameras. When Alderson et al. and Heidemann are combined as proposed by the examiner, Alderson et al. would determine distinct modulation transfer function (MTF) of each respective camera of the plurality of cameras.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5, 9-10, 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Alderson et al. (US Patent No. 6,900,884 B2) in view of Walen et al. (US 2021/0212769 A1).
In considering claim 1, Alderson et al. discloses all the claimed subject matter, note 1) the claimed a moveable fixture configured to adjust, relative to a horizontal axis and a vertical axis of a field of view of a camera, an angle of linear regions of interest on a face of a target by rotating the target about a center of the face, the face being normal to a line of sight of the camera to enable a determination of a characteristic of the camera based on the linear regions of interest is met by the optical system 120 (camera) (Figs. 1 and 3, col. 8, line 53 to col. 10, line 34). However, Alderson et al. explicitly does not disclose the claimed an arm with articulating joints configured to mount and position the moveable fixture at different locations within the field of view, the different locations corresponding to different image distortions within an image space of the camera.
Walen et al. teaches that a system for monitoring offset navigation-assisted surgery having an arm with articulating joints configured to mount and position the movable fixture at different locations within the field of view, the different locations corresponding to different image distortions within an image space of the camera (an adjustable arm disclosed in page 6, paragraph #0075).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arm as taught by Walen et al. into Alderson et al.’s system in order to adjust the location of the camera in a wide area.
In considering claim 2, the claimed wherein the characteristic is a modulation transfer function (MTF) is met by the test bar target 300 which can be used for determining the MTF of an optical system 120 (Figs. 1 and 3, col. 10, line 35 to col. 12, line 18 Alderson et al.).  
In considering claim 3, the claimed wherein the moveable fixture is operable to position the target in the field of view of the camera by positioning the target at a first distance from the camera is met by the bar target 300 which positions at the distance from the optical system 120 (camera) (Fig. 1, col. 8, line 53 to col. 10, line 34 Alderson et al.).    
In considering claim 4, the claimed wherein the first distance is representative of a second distance in a vehicle coordinate system is met by the bar target 300 which positions at the distance from the optical system 120 (camera) (Fig. 1, col. 8, line 53 to col. 10, line 34 Alderson et al.).  
In considering claim 5, the claimed wherein the moveable fixture is configured to rotate the target from about 5 degrees to about 20 degrees relative to one of zero degrees vertical and zero degrees horizontal is met by the adjustable arm (page 6, paragraph #0075 of Walen et al.).
In considering claim 9, the claimed wherein the target comprises one of a star target, a half-circle target, and an adjustable angle hourglass target is met by the bar target 300 (Figs. 1 and 3, col. 10, line 35 to col. 12, line 18 Alderson et al.).  
In considering claim 10, the claimed wherein the moveable fixture is configured to position a single target within the field of view of the camera is met by the bar target 300 which can be automatically rotated to the proper orientation in a field of view of the optical system 120 (camera) (Figs. 1 and 3, col. 8, line 53 to col. 10, line 34 Alderson et al.).  
In considering claim 13, Alderson et al. discloses all the claimed subject matter, note 1) the claimed wherein the device further includes a processor in communication with the moveable fixture and the camera, the processor configured to: receive image data from the camera representing a captured image of the target is met by the automated processing subsystem 140 (Fig. 1, col. 3, lines 17-32), 2) the claimed adjust a position of the target in the field of view of the camera is met by the step 110 at the first focus position of the optical system 120 (Fig. 1, col. 3, line 17 to col. 4, line 19), 3) the claimed determine a rotation angle of the target based on the position to enable the determination of the characteristic of the camera; adjust the rotation angle is met by the bar target 300 which can be automatically rotated to the proper orientation in a field of view of the optical system 120 (camera) (Figs. 1 and 3, col. 8, line 53 to col. 10, line 34), and 4) the claimed determine the characteristic of the camera based on the linear regions of interest is met by the automated processing subsystem 140 which measures the modulation transfer function (MTF) of the optical system 120 (Fig. 1, col. 3, lines 17-32).  
Claim 14 is rejected for the same reason as discussed in claim 1 above.
Claim 15 is rejected for the same reason as discussed in claim 2 above.
Claim 16 is rejected for the same reason as discussed in claims 3-4 above.
Claim 17 is rejected for the same reason as discussed in claim 5 above.
Claim 19 is rejected for the same reason as discussed in claim 13 above.
5.	Claims 6-8, 11-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Alderson et al. (US Patent No. 6,900,884 B2) in view of Walen et al. (US 2021/0212769 A1), and further in view of Miahczylowicz-Wolski et al. (US Patent No. 8,773,652 B2).
In considering claim 6, the combination of Alderson et al. and Walen et al. disclose all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed wherein the target comprises an hourglass-shaped target with opposing edges aligned into co-linear pairs. Miahczylowicz-Wolski et al. teach that a source object 110 comprises, in each of four coarse measurement locations (the corners of the object in the example illustrated) situated close to the edges of the object along two axes (the diagonals in the example illustrated) crossing the center of the object, a pattern 112 comprising a combination of a Sagittal pattern and a Tangential pattern (Fig. 11, col. 15, line 53 to col. 16, line 38). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pattern as taught by Miahczylowicz-Wolski et al. into the combination of Alderson et al. and Walen et al.’s system since it merely selecting available test patterns.
In considering claim 7, the combination of Alderson et al., Walen et al. and Miahczylowicz-Wolski et al. disclose all the limitations of the instant invention as discussed in claims 1 and 6 above, except for providing the claimed wherein an included angle between adjacent edges of the target is between 50 degrees and 130 degrees. It is well settled that changing the size/range is considered to be obvious to one of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
In considering claim 8, the combination of Alderson et al., Walen et al. and Miahczylowicz-Wolski et al. disclose all the limitations of the instant invention as discussed in claims 1 and 6-7 above, except for providing the claimed wherein the included angle is 105 degrees. It is well settled that changing the size/range is considered to be obvious to one of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
In considering claim 11, the combination of Alderson et al. and Walen et al. disclose all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed wherein the moveable fixture includes an adjustable intermediate optic disposed between the target and the camera. Miahczylowicz-Wolski et al. teach that the invention relates in particular to a method and device for aligning a lens with an optical system, the optical system comprising for example one lens or more (Figs. 1 and 6, col. 1, lines 34-67 and col. 14, lines 21-53). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pattern as taught by Miahczylowicz-Wolski et al. into the combination of Alderson et al. and Walen et al.’s system in order to accurately measuring the modulation transfer function of an optical system.
In considering claim 12, the combination of Alderson et al., Walen et al. and Miahczylowicz-Wolski et al. disclose all the limitations of the instant invention as discussed in claims 1 and 11 above, except for providing the claimed wherein the adjustable intermediate optic is configured to adjust a focal length of a lens of the adjustable intermediate optic from about 2 millimeters (mm) to about 16 mm.  It is well settled that changing the size/range is considered to be obvious to one of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Claim 18 is rejected for the same reason as discussed in claims 11-12 above.
6.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Alderson et al. (US Patent No. 6,900,884 B2) in view of Walen et al. (US 2021/0212769 A1), and further in view of Heidemann et al. (US Patent No. 9,599,455 B2).
In considering claim 20, Alderson et al. discloses all the claimed subject matter, note 1) the claimed a processor configured to: receive image data representing captured images of the target from a camera is met by the automated processing subsystem 140 (Fig. 1, col. 3, lines 17-32), 2) the claimed adjust, a position of the target in fields of view of the camera is met by the step 110 at the first focus position of the optical system 120 (Fig. 1, col. 3, line 17 to col. 4, line 19), 3) the claimed determine a rotation angle of linear regions of interest viewable on a face of the target to enable the determination of distinct modulation transfer function (MTF) of each respective camera of the camera is met by the bar target 300 which can be automatically rotated to the proper orientation in a field of view of the optical system 120 (camera) (Figs. 1 and 3, col. 8, line 53 to col. 10, line 34), and 4) the claimed determine the MTF of the camera based on the linear regions of interest is met by the automated processing subsystem 140 which measures the modulation transfer function (MTF) of the optical system 120 (Fig. 1, col. 3, lines 17-32). However, Alderson et al. explicitly does not disclose the claimed a plurality of cameras, adjust, by controlling an arm with articulating joints, a position of the target in the field of view of the plurality of camera, and adjusting, by controlling a moveable fixture mounted to the arm, the rotation angle relative to horizontal axes and vertical axes of the fields of view. 
Heidemann et al. teach that a first camera 111 and a second camera 112 are arranged in the head end 108, spaced apart at a predetermined distance to each other, the alignments of the first camera 111 and of the second camera 112 to each other are adjusted or adjustable in such a way that the fields of view overlap and stereoscopic images of the objects O are possible (Fig. 1, col. 3, line 60 to col. 4, line 58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of cameras as taught by Heidemann et al. into Alderson et al.’s system in order to increase the quality of the capture images.
Additionally, Walen et al. teach that a Walen et al. teaches that a system for monitoring offset navigation-assisted surgery having an arm with articulating joints configured to mount and position the movable fixture at different locations within the field of view, the different locations corresponding to different image distortions within an image space of the camera (an adjustable arm disclosed in page 6, paragraph #0075).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arm as taught by Walen et al. into Alderson et al.’s system in order to adjust the location of the camera in a wide area.
                                          Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 6, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422